Citation Nr: 0530166	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-33 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than June 28, 2002, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from April 1968 to January 
1970.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from an October 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.


FINDING OF FACT

Entitlement to service connection for PTSD was granted by a 
rating decision in October 2002, effective from June 28, 
2002, the date of filing of the veteran's original claim for 
service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date prior to June 28, 2002, 
for a grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines that were 
established in the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005) (VCAA).  In this regard, the record reflects that the 
veteran has been notified on multiple occasions of his need 
to establish entitlement to an earlier effective date for a 
grant of service connection for PTSD based on applicable law 
and regulations.  

First, it has been determined by VA's Office of the General 
Counsel (hereinafter referred to as "GC") that, when a 
claim for service connection is granted and the veteran 
submits a notice of disagreement as to the disability 
evaluation or effective date assigned, notice under 
38 U.S.C.A. § 5103(a) is not required as to the claim raised 
in the notice of disagreement, provided that appropriate VCAA 
notice was provided as to the initial claim that was the 
subject of the grant.  See VAOPGCPREC 8-2003 (December 22, 
2003).  Instead, it was concluded that the regional office 
(RO)'s only obligation under such circumstances is to develop 
or review the claim and, if the disagreement remains 
unresolved, to issue a statement of the case.

In the present case, VAOPGCPREC 8-2003 applies with respect 
to this claim.  Thus, as long as adequate notice was provided 
as to the underlying service connection claim, then no 
further notice is required as to the "downstream issue" 
earlier effective date claim.  Here, the August 2002 VCAA 
notice letter related to the underlying service connection 
claim for PTSD, informed the veteran of the types of evidence 
necessary to substantiate the claim.  The division of 
responsibilities between VA and a claimant in developing a 
claim was also discussed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Based on the above, the Board concludes that notice as to the 
underlying service connection claim for PTSD obviates the 
need for additional notice as to the "downstream issue" 
earlier effective date claim.

The record also reflects that the September 2003 statement of 
the case provided the veteran with the applicable law and 
regulations with respect to effective dates and advised the 
veteran that his contentions regarding his denial as to the 
earlier existence of PTSD did not serve as a basis to grant 
an earlier effective date pursuant to that authority.

Similarly, the January 2004 supplemental statement of the 
case advised the veteran that recently submitted medical 
statements from November 2003 did not provide any basis for 
the RO to grant an earlier effective date for a grant of 
service connection for his PTSD.

Although no single communication to the veteran from the RO 
specifically requested that the veteran provide any evidence 
he thought would support his claim as addressed in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), as demonstrated from 
the foregoing communications from the RO and the veteran's 
conduct in providing various documents and other items in 
support of his claim, the Board finds that appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  All the VA requires is 
that the duty to notify under the VCAA is satisfied, and the 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
the veteran has not indicated any intention to provide 
additional evidence in support of his claim.

Thus, based on all of the foregoing, the Board finds that 
further notice and/or development in this matter is not 
required under the VCAA.

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For direct service 
connection, the effective date is the day following 
separation from service or date entitlement arose if the 
claim is received within 1 year after separation from 
service; otherwise, date of receipt of the claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

On June 28, 2002, the RO received the veteran's original 
claim for service connection for PTSD.

A July 1985 statement from a Dr. S., a clinical psychologist, 
advises the veteran that Dr. S. read the veteran's book in 
which the veteran noted that he had revealed a lot about 
himself.

A June 2002 assessment summary from Dr. B., a psychologist, 
notes that the veteran first came to his clinic on October 
24, 2001, with complaints of elevated anxiety and depression 
triggered by an incident at the veteran's office in 1999.  It 
was further noted that since that time, the veteran had 
experienced serious familial and occupational impairment.  It 
was also indicated that the veteran was experiencing some 
confusion about how his past history in combat situations had 
led to his current emotional distress.  The Axis I diagnosis 
was chronic PTSD.

In a November 2003 private medical report, Dr. M., a 
psychologist, noted that the veteran had been his client for 
a period of one year and periodically thereafter in the early 
1980's.  Although Dr. M. did not have any records of those 
sessions, he stated that he believed at that time that many 
of the difficulties that the veteran was experiencing were 
the result of PTSD from his wartime experiences, and that 
this diagnosis was still accurate.

In a second November 2003 private medical report, Dr. G., a 
psychologist, noted his participation in individual therapy 
sessions with the veteran over the period of June to August 
2000, and that the veteran manifested symptoms of PTSD.

In an additional private medical report, dated in November 
2003, Dr. S. notes that he saw the veteran from May 1994 to 
March 1995, and then a few times through the intervening 
years, and while the records from that time were not 
available, he was of the belief that the problems with which 
the veteran presented were consistent with a diagnosis of 
PTSD.

At the veteran's hearing before the Board in June 2005, the 
veteran, in essence, submitted that the law should permit an 
earlier effective date for PTSD based upon the onset of the 
symptoms for the disability.

II.  Analysis

Because the veteran's claim was received more than 1 year 
after his separation from service, and the date of receipt of 
the claim is later than the date entitlement arose, June 28, 
2002 is the appropriate effective date.  38 C.F.R. § 
3.400(b)(2)(i).  There exists no legal authority for the 
Board to grant an effective date for compensation for PTSD 
prior to the date of the receipt of claim; namely, June 28, 
2002.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.158, 3.400.  
The appellant's contentions that he is entitled to an earlier 
effective date since he began to experience symptoms of PTSD 
as early as 1984 or even earlier, is without legal merit in 
light of the discussion above.  Likewise, the appellant has 
not cited and the Board cannot identify any statutory or 
regulatory authority that would permit the Board to award an 
earlier effective date based on the contentions of the 
appellant.  In other words, if everything the veteran says is 
true, the law does not permit the award of an earlier 
effective date on those facts.  Consequently, the effective 
date for the award may not be earlier than June 28, 2002.

While acknowledging that the evidence suggests that the 
veteran suffered from PTSD symptoms prior to that time, the 
Board emphasizes that the veteran's entitlement to service 
connection for that disorder could not arise until he filed a 
claim for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a) (2005).  In this regard, neither he nor his 
representative have pointed to the existence of an earlier 
claim, and while the representative has stated that records 
from Dr. B. dated in or after October 2001 may contain a 
notation recommending that the veteran file a claim, there is 
no authority that "recommending" that the veteran file a 
claim would constitute a claim under the applicable 
regulations.  38 C.F.R. § 3.155 (2005).  Further, as to the 
inference that VA accept reports of private medical care 
compiled prior to June 2002 as constituting an informal claim 
for service connection, the Board notes that the provisions 
of 38 C.F.R. § 3.157 (2005) provide that, when a claim for VA 
compensation is allowed, or, alternatively, is denied as not 
being compensable, then and only then may a report of a non-
VA medical professional be found to signify entry of a claim 
for increase or to reopen.  Neither is applicable in the case 
at hand.  In addition, there is no indication that additional 
records from Dr. B. would include anything other than 
treatment records, and as noted above, the existence of 
additional treatment records could not, as a matter of law, 
affect the issue before the Board.  

Moreover, the Board finds that as the law and not the facts 
are determinative as to the outcome in this matter, the claim 
should be denied because of the lack of legal merit under 
Sabonis v. Brown, 6 Vet. App. 426 (1994), and that no 
reasonable possibility exists on this record that any 
assistance would aid in the establishment of entitlement to a 
benefit.  

In summary, there was no claim for service connection for 
PTSD pending prior to June 28, 2002, pursuant to which 
compensation benefits conceivably could have been granted.  
Thus, the correct effective date in this case is June 28, 
2002, the date of receipt of the claim.


ORDER

Entitlement to an effective date prior to June 28, 2002, for 
a grant of entitlement to service connection for PTSD is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


